Order entered December 17, 2018




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-18-00834-CV

    IN RE KINDER MORGAN PRODUCTION COMPANY, LLC, PECOS COUNTY
      APPRAISAL DISTRICT, AND THOMAS Y. PICKETT & CO., RELATORS

                     Original Proceeding from the 191st Judicial District Court
                                       Dallas County, Texas
                                Trial Court Cause No. DC-18-01622

                                              ORDER
                   Before Chief Justice Wright, and Justices Lang-Miers and Fillmore

        Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator

Thomas Y. Pickett & Co.’s petition for writ of mandamus and DIRECT the trial court to issue

written orders vacating its (1) June 9, 2018 order on non-parties’ objections to amended

deposition to Pecos County Appraisal District, and (2) July 9, 2018 Order on Discovery and for

Confidentiality. We further ORDER the trial court to file with this Court, within thirty (30) days

of the date of this order, a certified copy of its orders issued in compliance with this order and

with the Court’s opinion of this date. Should the trial court fail to comply with this order, the

writ will issue.

        We ORDER the real party in interest to bear the costs, if any, of this original proceeding.


                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE